Citation Nr: 0724755	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-41 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 8, 1975 to 
February 23, 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, that denied the above claim.

In May 2007, the veteran was scheduled for a travel board 
hearing before the Board.  However, he failed to appear.


FINDINGS OF FACT

1.  A left knee disorder was not noted at the time of entry 
into active service, but the probative evidence clearly and 
unmistakably establishes that veteran's left knee disorder 
existed before examination, acceptance and enrollment.

2.  The probative evidence clearly and unmistakably 
establishes that the preexisting left knee disorder was not 
aggravated during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left 
knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA satisfied its duty to notify by means of a letter from the 
RO to the veteran in June 2002.  The veteran was told of the 
requirements to successfully establish service connection, 
advised of his and VA's respective duties, and asked to 
submit information and/or evidence pertaining to the claim to 
the RO.  The timing and content of this letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Since the veteran's claim for entitlement to service 
connection was denied by the RO and is also being denied by 
the Board, as discussed herein, there is no potential 
effective date or disability rating issue that would warrant 
additional notice as to the service connection issue.  See 
Dingess/Hartman, 19 Vet. App. at 473.  The RO did, however, 
send the veteran a letter in March 2006 notifying him that if 
compensation was granted, a disability rating and an 
effective date would be assigned.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  The veteran did not provide adequate releases for his 
records from Drs. Bigelow and Hare, as requested by the RO.  
See RO letter to the veteran, dated September 26, 2006.  In 
December 2006, he stated that he had no more information or 
evidence to give to VA to substantiate his claim.  There is 
no indication of any relevant records that the RO failed to 
obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent a VA 
examination in August 2006.  The duty to notify and assist 
having been met by the RO to the extent possible, the Board 
turns to the analysis of the veteran's claim on the merits.


II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior before 
acceptance and enrollment and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b).

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where a veteran 
served ninety days or more during a period of war and certain 
chronic diseases, including arthritis, becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.





The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Determination of the existence of a pre-existing condition 
may be supported by contemporaneous evidence, or recorded 
history in the record, which provides a sufficient factual 
predicate to support a medical opinion, see Miller v. West, 
11 Vet. App. 345, 348 (1998), or a later medical opinion 
based upon statements made by the veteran about the pre- 
service history of his/her condition.  Harris v. West, 203 
F.3d. 1347 (Fed. Cir. 2000).

The veteran seeks service connection for a left knee 
disability.  The veteran's service medical records do not 
contain an entrance examination.  Where, as in this case, the 
report of the entrance examination is not of record, the 
Board must accord the presumption of soundness at service 
entry, absent clear evidence to the contrary.  See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994) (holding that if 
the entrance examination is unavailable, it cannot penalize 
the veteran in favor of whom all doubts are to be resolved).  
Thus, the presumption of soundness is for application in this 
case.  Therefore, the initial question is whether the 
evidence clearly and unmistakably demonstrates that 
appellant's left knee disability preexisted active service.  

The Board finds that the evidence clearly and unmistakably 
establishes that the veteran's Osgood Schlatter's disease of 
the left knee existed prior to military service.  In support 
of this conclusion, the Board relies on the veteran's service 
medical records and a VA examination report.

Service medical records show treatment for left knee pain on 
January 6, 1976, less than one month after the veteran 
entered onto active duty.  At that time, the veteran gave a 
history of knee pain on and off for four years.  

On evaluation in the orthopedic clinic on January 12, 1976, 
the veteran gave a history of arthritis for several years and 
of treatment with a brace and a cast in the past 18 months.  
There was no swelling or heat.  Range of motion was full, and 
the knee was stable.  There was tenderness laterally and 
medially.  X-rays showed Osgood Schlatter's disease and 
osteochondroma of the left knee.  The veteran was diagnosed 
as having knee pain, Osgood Schlatter's disease 
(symptomatic), and osteochondroma.  

On Medical Board Evaluation on February 5, 1976, the veteran 
gave a consistent history with that reported above.  He 
stated that since coming onto active duty, he noticed 
increasing pain in the knee during physical activity and 
stiffening of the knee upon cold exposure.  The knee joint 
showed no effusion, was stable, and had full range of motion.  
There was tender swelling about the tibial tubercle with 
tenderness throughout the course of the patellar ligament.  
The veteran was ambulatory, but was complaining of pain in 
his left knee.  The physician diagnosed Osgood Schlatter's 
disease of the left knee, existed prior to service, without 
service aggravation.

The Board finds the veteran's statements about pre-service 
symptoms and treatment of his left knee to be credible, as 
they were made contemporaneous with medical treatment he was 
receiving in service.  He made these statements on three 
different occasions and to more than one examiner during 
service.  More recently, he alleged that the statement that 
he wore a brace less than 18 months before service was not 
true, and that he wore a brace from September 1971 to August 
1972.  See Appeal to Board of Veterans' Appeals dated 
November 2004.  The veteran's in-service statements, however, 
are found more probative to the issue on appeal than his more 
recent statement because statements contemporaneous with an 
event are generally more reliable than statements made much 
later recalling the details of the event.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (Board is not required to 
accept the veteran's uncorroborated testimony that is in 
conflict with service medical records); Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the veteran).

The Medical Board examiner in February 1976, based upon the 
credible history provided by the veteran and clinical 
findings, concluded that the veteran's Osgood Schlatter's 
disease of the left knee existed prior to service.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998).  The records 
indicate that the veteran's left knee disorder was shown on 
x-ray less than one month after enlistment.  See 38 C.F.R. 
§ 3.303(c) (2006).  The veteran was also afforded a VA 
examination in August 2006.  The VA examiner stated that the 
service medical records reflect that the veteran had 
temporary worsening of the left knee pre-existing condition 
related to basic training physical activities, and that the 
in-service x-rays showed findings consistent with the known 
pre-existing Osgood Schlatter condition.  He further stated 
that the fact that the veteran's knee was relatively 
asymptomatic on entrance to service did not negate the 
existence of an underlying pre-existing condition.  This 
opinion is based on a review of all the evidence in this 
case.  

The veteran does not argue that he never had a left knee 
disability prior to service, in fact, he has conceded that he 
received treatment for his left knee in September 1971 at age 
13.  Rather, he argues that he did not receive treatment for 
his left knee just before entering service and in December 
1975, he fulfilled all physical requirements for enlistment.  
Therefore, the veteran does not dispute that he had a left 
knee disability prior to service.  The Board also notes that 
appellant does not contend that his left knee disorder was 
incurred during active service.  Rather, he asserts that his 
preexisting left knee disability was aggravated by his active 
service.  See Statement of Accredited Representative in 
Appealed Case dated February 2006.

Therefore, the Board finds that although the veteran is 
entitled to the presumption of soundness for his left knee 
disability, the evidence clearly and unmistakably establishes 
that his Osgood Schlatter's disease of the left knee existed 
before examination, acceptance and enrollment.  The next 
question is whether the evidence clearly and unmistakably 
demonstrates that this disability was not aggravated by such 
service.  

After a careful review of the claims file, the Board finds 
that the evidence of record clearly and unmistakably 
demonstrates that the veteran's Osgood Schlatter's disease 




of the left knee was not aggravated during active service.  
During the February 1976 medical board examination, the 
veteran stated that since going on active duty, he noticed 
increased pain in the knee during physical activity and 
stiffening of the knee upon cold exposure.  The left knee was 
described as with full range of motion and stable in the 
service medical records.  The veteran reported suffering from 
knee pain prior to service, and the service medical record 
showed findings of pain and tenderness.  Following review of 
x-rays and a physical examination, the February 1976 examiner 
diagnosed the veteran as having Osgood Schlatter's disease of 
the left knee existing prior to service and without service 
aggravation.  

In addition, the August 2006 examiner concluded following a 
review of the claims folder and physical examination that the 
veteran only had a temporary worsening of the left knee 
during service.  The examiner based his opinion on the fact 
that there was no history of in-service injury and only 
increased pain related to four weeks of increased use.  In-
service x-rays found no acute abnormalities, but only 
findings consistent with the pre-existing Osgood Schlatter 
condition.  The examiner further stated that the fact that 
the veteran's knee was relatively asymptomatic on entrance to 
service did not negate the existence of an underlying pre-
existing condition subject to temporary aggravation with 
active use and activity would not necessarily result in 
permanent aggravation of the pre-existing condition.  The 
examiner concluded that there was no permanent aggravation of 
the left knee during service since the veteran did not 
require ongoing treatment of the left knee for over 20 years.  
The examiner also noted that the veteran underwent a magnetic 
resonance imaging in May 2003 and opined that the findings 
were consistent with chronological osteoarthritic changes.  

Post-service VA treatment records show that the veteran did 
not receive treatment for his left knee until June 2000 when 
he reported injuring his knee playing basketball the previous 
year.

The evidence includes medical opinions from a medical board 
examiner and a VA physician following a review of the claims 
folder on the issue of aggravation.  




These opinions are found to be persuasive.  The probative 
medical opinions and conclusions clearly and unmistakably 
demonstrate that the veteran's preexisting left knee Osgood 
Schlatter's disease was not aggravated by service.  In 
addition, the VA examiner opined that the severity of the 
veteran's current disability was due to the natural 
progression of the disease.  The Board concedes that the 
evidence shows a temporary worsening of the left knee during 
service.  However, the Court has held that a temporary or 
intermittent flare-up of a preexisting disorder is not 
sufficient to constitute aggravation.  Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  

For the above reasons, the Board finds that when all the 
evidence is viewed as a whole, it clearly and unmistakably 
establishes that the preexisting Osgood Schlatter's disease 
of the left knee was not aggravated during active service.  
Consequently, the presumption of soundness is rebutted in 
this case.  

The Board also finds that it is not necessary to address the 
issue of aggravation under the provisions of 38 U.S.C.A § 
1153 and 38 C.F.R. § 3.306(b).  These provisions do not have 
an impact on this case because the Board has already 
determined under 38 U.S.C.A. § 1111 that the evidence clearly 
and unmistakably demonstrates that the veteran's preexisting 
Osgood Schlatter's disease of the left knee was not 
aggravated by active service.  VAOGCPREC 3-2003.  

The Board concludes that Osgood Schlatter's disease of the 
left knee preexisted active service and was not incurred in 
or aggravated during active service.  There were no findings 
of left knee arthritis during service or within one year of 
the veteran's separation from service, and no competent 
evidence of record relating left knee arthritis to any in-
service disease or injury.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1131, 1132, 1137; 38 C.F.R. §§ 3.303, 3.304 (2006).  Rather, 
the August 2006 VA examiner stated that it was less likely 
than not that the veteran's left knee condition was caused by 
his physical activities during service, and that the 
osteoarthritic changes were chronological.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
left knee disorder.


ORDER

Service connection for a left knee disability is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


